Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed June 17, 2022 in reply to the Non-final Office Action mailed March 17, 2022. Claims 6-8, 11-13, 17, 21-24, and 26-37 have been canceled. Claims 3, 14-16, and 19 have been withdrawn Claims 1, 2, 4, 5, 9, 10, 18, 20, 25, and 38 are currently under examination. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 9, 10, 18, 20, 25, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, 12, and 21 of copending Application No. 16/770,313. 
Applicant’s elected subject matter is directed to a liquid formulation comprising at least 60 wt% water; 0.1-10 wt%, or 1-2 wt%, nicotine (free base form); and 0.1-4 wt% xanthan gum, at pH 6-10; wherein a fraction of the nicotine is in “complex” with xanthan gum and a fraction is not. 
Claims 1, 5-10, 12, and 21 of U.S. Patent Application No. 16/770,313 disclose a liquid formulation comprising 1-50 mg/mL (i.e. 0.1-5 wt%) nicotine (free base form) and 1-50 mg/mL (i.e. 0.1-5 wt%) mucoadhesive polymer, e.g. xanthan gum, at e.g. pH 9-10.
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent Application No. 16/770,313 expressly discloses that by “liquid composition” is meant the solvent is e.g. water (see paragraphs [0050]-[0051]), “in an embodiment of the invention, the nicotine is not in ionic complex with a mucoadhesive water-soluble anionic polymer”. Hence, in general, the nicotine in the liquid formulation can be in complex or not, and both embodiments are covered by the general reference to nicotine in the claims. Further, one of ordinary skill in the art would understand that with the presence of both nicotine and the mucoadhesive polymer in the formulation, there will be complexes present. It is also understood that since the claims specify that at least some nicotine is free in solution to help buffer the solution, there must be nicotine present that is not in complex. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 9, 10, 18, 20, 25, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as now amended, stipulates in a wherein clause that “the formulation comprises at least 60 w/w% of water”. Applicant points to the examples for support. However, while the examples may disclose a formulation in which the water content falls within the claimed range, it is not clear that the examples provide adequate support for the claimed range itself. 
This constitutes new matter. 
Claims 2, 4, 5, 9, 10, 18, 20, 25, and 38 depend from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 9, 10, 18, 20, 25, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Axelsson et al. (U.S. Patent Application Pub. No. 2010/0108059).
Applicant Claims
Applicant’s elected subject matter is directed to a liquid formulation comprising at least 60 wt% water; 0.1-10 wt%, or 1-2 wt%, nicotine (free base form); and 0.25-1.5 wt% xanthan gum, at pH 8-10; wherein a fraction of the nicotine is in “complex” with xanthan gum and a fraction is not.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Axelsson et al. disclose a liquid formulation (e.g. “liquid mouth spray”) comprising a solvent, nicotine (e.g. free base form) and a nicotine carrier, at a pH of about 7-8; wherein the solvent can be water in the amount of 60-95 wt%, the nicotine can be present in the amount of e.g. 0.5-10 wt%, the nicotine carrier can be xanthan gum and can form a complex with the nicotine (i.e. a “nicotine-carrier complex”), a fraction of the nicotine can be in complex with the xanthan gum and a fraction can be directly dissolved in the liquid (i.e. not in complex with the xanthan gum), wherein the nicotine-carrier complex can be present in the amount of e.g. about 2 wt% (or more) and wherein the amount of nicotine in the nicotine-carrier complex can be e.g. about 1 wt%, and thus the amount of the carrier can be about e.g. 1 wt% (paragraphs 0001, 0046-0049, 0051, 0052, 0054-0058, 0079, 0083, 0112, 0121, 0122, 0124).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Axelsson et al. do not explicitly anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Axelsson et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Axelsson et al., outlined supra, to devise Applicant’s presently claimed liquid formulation. 
Axelsson et al. disclose a liquid formulation (e.g. “liquid mouth spray”) comprising e.g. 60-95 wt% water, 0.5-10 wt% nicotine (e.g. free base form) and a nicotine carrier, at a pH of about 7-8; wherein the nicotine carrier can be xanthan gum and can form a complex with the nicotine (i.e. a “nicotine-carrier complex”), and a fraction of the nicotine can be in “complex” with the xanthan gum and a fraction can be directly dissolved in the liquid (i.e. not in complex with the xanthan gum). Since Axelsson et al. disclose that the carrier can include e.g. xanthan gum, which is well known in the art to be a mucoadhesive/bioadhesive polymer; and since Axelsson et al. disclose that the nicotine can be in “complex” with the xanthan gum, and that employing substances such as gums that are bioadhesive affords the advantage of prolonging the time period that the liquid stays on the administration site (i.e. the oromucosa) (see e.g. paragraph 0054, 0055), while having some nicotine directly dissolved in the liquid medium affords the advantage that this nicotine is immediately available for absorption (see e.g. paragraph 0056); one of ordinary skill in the art would thus be motivated to include a fraction of the nicotine in “complex” with the xanthan gum and a fraction of the nicotine directly dissolved in the liquid (i.e. not in complex with the xanthan gum) with the reasonable expectation that the resulting liquid formulation will successfully afford the dual advantages of immediate nicotine absorption, i.e. from the nicotine dissolved directly in the liquid medium, as well as prolonged nicotine availability and absorption, i.e. from the nicotine in complex with the carrier, due to prolonging the time period that the liquid stays on the administration site. 
Moreover, Axelsson et al. disclose that the nicotine-carrier complex can be present in the amount of e.g. about 2 wt% (or more) of the liquid composition, and that the nicotine in complex with the carrier is e.g. about 1 wt% of the liquid composition (see paragraphs 0121, 0122). Therefore, the amount of the carrier, e.g. xanthan gum, can be about e.g. 1 wt%, which satisfies the limitation 0.25-1.5 wt%. 
Finally, Axelsson et al. disclose that the pH affects the absorption of nicotine in the oral cavity (paragraphs [0057], [0058]), and that a slightly more basic pH improves the absorption. Hence, pH is a results effective variable that can be optimized to achieve the desired level of absorption. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that since “Axelsson teaches and suggests numerous possibilities for the disclosed liquid formulations…there would be no reason to select the specific components and the specific amounts of each…recited in claim 1”, specifically “Axelsson does not provide guidance for selecting xanthan gum from the list of carriers to form a nicotine-xanthan gum complex” and “teaches away from using a low amount of gum, such as xanthan gum”, and therefore, “given the lack of guidance from Axelsson, there is no reasonable expectation of success in arriving at the liquid mucoadhesive oromucosal formulation recited in claim 1”.
The Examiner, however, would like to point out the following:
1. Axelsson has not been cited for anticipating the instantly claimed subject matter under 35 USC 102. Rather, the prior art rejection over Axelsson is under 35 USC 103, based on what Axelsson expressly discloses and reasonably suggests to one of ordinary skill in the art, who is one of ordinary creativity and not an automaton. 
2. Claim 1 requires nicotine; a mucoadhesive, water-soluble, anionic polymer in a concentration of 0.1-1.5 wt%; at least 60 wt% water; and a pH of 8-10; wherein the nicotine and the mucoadhesive, water-soluble, anionic polymer are in a complex. Claim 1 says nothing at all about xanthan gum, or any gum. Applicant’s arguments with respect to xanthan gum in particular are not even necessarily relevant with respect to claim 1. Axelsson without question discloses nicotine, and without question discloses a nicotine “carrier”, and without question discloses a solvent. Axelsson certainly discloses that the nicotine and the carrier are in complex. Axelsson discloses a pH of 7-8. Even more specifically, Axelsson expressly discloses that the nicotine “carrier” can be e.g. xanthan gum, and that the solvent can be e.g. water. Axelsson discloses that the nicotine-carrier complex can be present in the amount of e.g. about 2 wt% (or more) of the liquid composition, and that the nicotine in complex with the carrier is e.g. about 1 wt% of the liquid composition (see paragraphs 0121, 0122). Therefore, the amount of the carrier, e.g. xanthan gum, can be about e.g. 1 wt%, which satisfies the limitation 0.25-1.5 wt%. Axelsson expressly discloses that the solvent, e.g. water, can be present in the amount of 60-95 wt%. Hence, in contrast to Applicant’s assertion, Axelsson in fact does disclose all the required elements of claim 1. 
3. If Axelsson expressly teaches that the carrier can be e.g. xanthan gum, employing xanthan gum as the carrier is simply not a patentable advance in the art by any stretch of the imagination. Likewise, if Axelsson expressly discloses that the solvent can be e.g. water, employing water as the solvent is simply not a patentable advance in the art. On the contrary, Applicant is merely following the express teachings of Axelsson like a recipe to arrive at the claimed composition. This is nothing more than the work of the ordinary mechanic in the art, with predictable results. 
ii) Applicant contends that the Declaration of Dr. Jesper Neergaard submitted with the response of March 4, 2022 discloses that “the claimed liquid mucoadhesive oromucosal formulation has several unexpected advantages”, including “prolonged nicotine retention”, “reduced nicotine burning”, and “a very attractive mouthfeel”, specifically “a water-like consistency”; that “Axelsson does not teach or suggest a liquid formulation with reduced nicotine burning”, that QUICKMIST “is a commercial mouth spray” that “contains Poloxamer 407, which has mucoadhesive properties” and is “characterized by a water-like consistency” but “does not have the prolonged nicotine retention”, and thus “one would have expected that increasing the amount of mucoadhesive polymers would prolong the residence time of nicotine, but one would also have expected that this would compromise the water-like mouthfeel”.
The Examiner, however, would like to point out the following:
1. Axelsson says nothing at all about a lack of nicotine retention, about nicotine burning, or about a gel-like consistency. There is no grounds whatsoever to definitively conclude or reasonably believe that Axelsson’s composition suffers from nicotine burning or a gel-like consistency. Applicant’s assertion that it’s theoretically possible that Axelsson’s composition might possibly suffer from these drawbacks, without any proof, carries little weight. On the contrary, Axelsson discloses liquid formulations comprising nicotine in complex with a nicotine “carrier” such as xanthan gum, which is mucoadhesive. Applicant has admitted that employing a mucoadhesive carrier such as xanthan gum would certainly be expected to prolong the residence time. Therefore, a showing of an increased residence time compared to QUICKMIST is not unexpected. 
2. Axelsson says nothing at all whatsoever about “nicotine burning” in the mouth or the throat. Applicant cannot just assign this problem to the Axelsson composition because they think it somehow should have this problem. Applicant would need hard evidence to establish some proof that Axelsson’s composition does in fact suffer from nicotine burning, which evidence is completely lacking. Hence, Applicant has no evidence whatsoever that Axelsson’s composition suffers from nicotine burning, and Applicant has not established that compositions comprising nicotine in complex with a mucoadhesive carrier generally suffer from nicotine burning. There is no reason to conclude that nicotine burning is even an issue with the Axelsson formulation. Hence, Applicant’s assertion that they are “surprised” that liquid formulations comprising e.g. nicotine in complex with xanthan gum has no significant issues with “nicotine burning” is incongruous. Applicant has merely documented a property of the Axelsson formulation, i.e. that there are no significant issues with nicotine burning, and is trying to spin it as “unexpected results”. 
3. Axelsson is delivering the nicotine-xanthan gum complex to a localized area of the mouth suitable for faster and increased uptake, and they are setting the pH of their formulation to a slightly basic pH which they expressly state further enhances the uptake of nicotine (see paragraph 0058). The nicotine-xanthan gum complexes adhere to the localized mucosal area to which they are delivered, i.e. and thus don’t even come into contact with the rest of the mouth or the throat, the mucoadhesive polymer keeps the complex in place at the site of application, and the nicotine remains bound to the complex. 
4. Anyone of ordinary skill in the art would immediately recognize that the controlled release of nicotine thus limits nicotine spikes and thus limits the side effects from the higher nicotine spike concentrations. Nicotine is released from the complex into the mouth at the localized site of application, and is then absorbed across the mucosa, which absorption Axelsson expressly teaches is rapid. Hence, in summary, then, Axelsson is delivering the nicotine (i.e. as the nicotine-xanthan gum complex) only to a small local area of the mouth where it adheres and stays there, and thus the rest of the mouth never even sees any nicotine at all, the nicotine is controlled-released at the localized site of application, and thus even at this localized site the nicotine spikes are limited and thus so are the resulting side effects (e.g. such as nicotine burning at the localized site), and the nicotine released at the localized site is rapidly absorbed from the mouth across the mucosa into the blood (and thus does not stay in the mouth where it can cause nicotine burning). If nicotine is not present in the throat, it absolutely cannot cause “nicotine burning”. QUICKMIST, the comparative formulation, as Applicant explains, simply does not provide these advantages. Hence, Applicant’s finding that employing e.g. the nicotine-xanthan gum complex at a slightly basic pH results in less “nicotine burning” compared to the QUICKMIST formulation is simply not unexpected at all. On the contrary, Applicant’s results are precisely what one of ordinary skill in the art would fully expect. In other words, in this case, in stark contrast to Applicant’s assertion, a lack of nicotine burning is simply not an “unexpected” result.
5. Axelsson provides that their formulation contains e.g. 60-95 wt% water, and expressly discloses that their formulation is a liquid and is sprayed in the form of a liquid. Axelsson’s formulation is not a gel. There is no reason why one of ordinary skill in the art would expect that Axelsson’s liquid formulation containing 60-95 wt% water is going to have a “gel-like mouthfeel” rather than a “water-like” mouthfeel.  It’s quite peculiar that Applicant would think that a liquid oral formulation comprising 60-95 wt% water can be patentable in the United States merely for having a “water-like” mouthfeel. Moreover, whether the liquid formulation has a “water-like” mouthfeel, and whether this “water-like” mouthfeel is “desirable”, is merely nothing more than an arbitrary and subjective criterion that cannot be formally measured, quantified, and compared. Finally, Applicant has noted that QUICKMIST, which contains the polymer Poloxamer 407, well known as a thickening agent and gel former, has a “water-like mouthfeel”, and thus QUICKMIST only serves to support the position that a liquid mouth spray containing a thickening polymer can certainly have a “water-like mouthfeel” and need not have a “gel-like mouthfeel”. Therefore, in summary, there is nothing necessarily unexpected about a liquid mouth spray comprising a nicotine-xanthan gum complex and 60-95 wt% water having the properties of “prolonged nicotine retention”, “reduced nicotine burning”, and “a very attractive mouthfeel”. If anything, these properties would intuitively be more “expected” than “unexpected” for such a composition for the reasons discussed, and Applicant certainly has not established any hard, convincing evidence to the contrary. Accordingly, neither any one of these properties, nor the combination of all three of them, is a valid ground for withdrawal of the prima facie case of obviousness that has been put forth in the 35 USC 103 rejection.
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617